Third District Court of Appeal
                               State of Florida

                       Opinion filed January 27, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-0425
                 Lower Tribunal Nos. 08-5891 & 08-20476
                           ________________


                              Errol Latson,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



     An appeal from the Circuit Court for Miami-Dade County, Ellen Sue
Venzer, Judge.

     Errol Latson, in proper person.

      Ashley Moody, Attorney General, and Magaly Rodriguez, Assistant
Attorney General, for appellee.


Before MILLER, GORDO, and BOKOR, JJ.

     PER CURIAM.

     Affirmed.